
	
		II
		Calendar No. 39
		110th CONGRESS
		1st Session
		S. 262
		[Report No. 110–14]
		IN THE SENATE OF THE UNITED STATES
		
			January 11, 2007
			Mr. Craig (for himself
			 and Mr. Crapo) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			February 15, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To rename the Snake River Birds of Prey National
		  Conservation Area in the State of Idaho as the Morley Nelson Snake River Birds
		  of Prey National Conservation Area in honor of the late Morley Nelson, an
		  international authority on birds of prey, who was instrumental in the
		  establishment of this National Conservation Area, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Morley
			 Nelson Snake River Birds of Prey National Conservation Area Act.
		2.Renaming of
			 Snake River Birds of Prey National Conservation Area
			(a)RenamingPublic
			 Law 103–64 is amended—
				(1)in section 2(2)
			 (16 U.S.C. 460iii–1(2)), by inserting Morley Nelson before
			 Snake River Birds of Prey National Conservation Area; and
				(2)in section
			 3(a)(1) (16 U.S.C. 460iii–2(a)(1)), by inserting Morley Nelson
			 before Snake River Birds of Prey National Conservation
			 Area.
				(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the Snake River Birds of Prey National Conservation Area shall
			 be deemed to be a reference to the Morley Nelson Snake River Birds of Prey
			 National Conservation Area.
			(c)Technical
			 CorrectionsPublic Law 103–64 is further amended—
				(1)in section
			 3(a)(1) (16 U.S.C. 460iii–2(a)(1)), by striking (hereafter referred to
			 as the conservation area); and
				(2)in section 4 (16
			 U.S.C. 460iii–3)—
					(A)in subsection
			 (a)(2), by striking Conservation Area and inserting
			 conservation area; and
					(B)in subsection
			 (d), by striking Visitors Center and inserting visitors
			 center.
					
	
		February 15, 2007
		Reported without amendment
	
